Citation Nr: 1104713	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  10-44 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a lung 
condition. 

2.  Entitlement to service connection for a lung condition.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
May 1953 to May 1955.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 2010 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which, inter alia, declined to reopen the Veteran's 
claim for service connection for a lung condition and denied the 
Veteran's claim for service connection for a back condition.

The reopened issue of the Veteran's entitlement to service 
connection for a lung condition is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a lung condition was initially denied 
in an unappealed October 2007 rating decision, which found that 
the Veteran did not have a current lung disability.

2.  Evidence submitted subsequent to the October 2007 rating 
decision is neither cumulative nor redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim for 
service connection for a lung condition.

3.  A back condition was not shown during service or for many 
years thereafter, and the weight of the probative evidence is 
against a finding that the Veteran's back condition is related to 
active military service.
CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied the Veteran's 
claim for entitlement to service connection for a lung condition 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received sufficient to 
reopen the claim of service connection for a lung condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A back condition was not incurred or aggravated by the 
Veteran's active military service, and it may not be presumed to 
have been incurred therein.  38 U.S.C.A.     §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

      A. 	Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information and 
any medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159(b) (2010).  Proper notice from VA must inform the veteran 
of any information and evidence not of record that (1) is 
necessary to substantiate the claim; (2) VA will seek to provide; 
and (3) the veteran is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the notice requirements discussed 
above apply generally to the following five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In April 2010, prior to the initial rating decision of the 
Veteran's claims, the RO furnished a letter to the Veteran 
addressing the notice elements described above, including the 
Dingess elements.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.  Neither the Veteran 
nor his representative has argued otherwise.

      B.  	Duty to Assist

Under the VCAA, VA has a duty to assist the Veteran in the 
development of a claim.  This duty includes helping the Veteran 
to procure service treatment records and other relevant treatment 
records and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

VA's statutory duty to assist the veteran in the development of a 
previously finally denied claim does not attach until the claim 
has been reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  In 
the instant case, unfortunately, the Veteran's service treatment 
records were among those presumably lost in the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, Missouri.  
In July 2010, the RO issued a "Formal Finding on the 
Unavailability of Service Treatment Records," which demonstrated 
that the RO sent a Personnel Information Exchange Service request 
to the NPRC and twice requested that the Veteran submit to VA any 
service treatment records in his possession.  Additionally, the 
Joint Services Records Research Center researched the service and 
unit information provided by the Veteran, and the RO sent the 
Veteran a letter in April 2010 requesting clarification as a 
result of this research.  These efforts yielded no additional 
information regarding the Veteran's service treatment records.  
The RO notified the Veteran of the unavailability of his service 
treatment records by letter in July 2010. 

The Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 
233, 237 (1993) (noting that VA's efforts to obtain service 
department records shall continue until the records are obtained 
or unless it is reasonably certain that such records do not exist 
or that further efforts to obtain those records would be futile).  
The Board finds that any further efforts to obtain the Veteran's 
service treatment records would be futile, and as such, the Board 
finds that VA has fulfilled its duty to assist in obtaining such 
records.  The Board has kept this unfortunate situation in mind, 
however, while addressing the Veteran's claim, and the Board 
notes that it has a heightened obligation both to explain its 
findings and conclusions and to carefully consider the benefit of 
the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

The Veteran identified two providers of medical care that treated 
his claimed back condition: the VA Medical Center at St. Louis 
(VAMC) and R.M.'s Chiropractic Center.  The Veteran's VAMC 
records are associated with the Veteran's claims file.  Pursuant 
to the Veteran's authorization and consent form, VA contacted 
R.M.'s Chiropractic Center on behalf of the Veteran.  R.M.'s 
Chiropractic Center responded by letter in July 2010 that the 
Veteran's records-for treatment received 20 years ago-no longer 
existed and could not be provided.

As the Board will discuss in detail in the analysis below, the 
Veteran was provided with a VA examination for his back condition 
in November 2009.  The report of this examination indicates that 
the examiner reviewed the Veteran's claims file and past medical 
history, recorded his current complaints, conducted an 
appropriate evaluation, and rendered an appropriate diagnosis and 
opinion consistent with the remainder of the evidence of record.  
The Board, therefore, concludes that this examination report is 
adequate for the purpose of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Veteran and his representative 
have not contended otherwise.    The Veteran additionally 
declined the opportunity to present testimony before a Veterans 
Law Judge.

For the reasons set forth above, the Board finds that VA has 
fulfilled its VCAA duties to the Veteran as they pertain to the 
claim decided herein.  No further notification or development 
action is necessary on the issue now being decided.  Neither the 
Veteran nor his representative has argued otherwise.  
Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

II.	Analysis

	A.	New and Material Evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2010).  A finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.; see also Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2010); Smith v. West, 12 Vet. App. 
312, 314 (1999) (noting that if the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For the purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that 
when determining whether evidence is new and material, the 
credibility of newly presented evidence is to be presumed unless 
the evidence is inherently incredible or beyond the competence of 
a witness).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 
38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a 
well-grounded claim).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) 
(2010).  In order to establish service connection for the 
Veteran's claimed disorders on a direct basis, there must be 
evidence of (1) a current disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran's initial claim of entitlement 
to service connection for a lung condition was denied by an RO 
rating decision dated October 2007.  The RO denied the Veteran's 
claim for service connection because the evidence did not 
demonstrate that the Veteran had a current diagnosis of a lung 
condition, nor did it demonstrate that a lung condition began in 
military service.  The evidence under consideration at the time 
of this rating decision consisted solely of the Veteran's 
statement that he was exposed to cement dust while unloading 
ships in Labrador from May 1954 until November 1954.  There was 
no appeal of this decision, and the RO's decision became final.  
See 38 U.S.C.A. § 7105(c) (West 2002).  The Board must now 
determine if new and material evidence has been submitted since 
the time of the October 2007 final decision.  See 38 U.S.C.A. § 
5108 (West 2002).  

The evidence of record added to the record subsequent to the 
October 2007 final denial includes the Veteran's medical records 
from the VA Medical Center in St. Louis, Deaconess Hospital, and 
St. Mary's Medical Center.  These records contain certain facts 
of particular relevance to the Veteran's claim to reopen his 
claim.  A chest x-ray was performed by VA in April 2010, and it 
revealed chronic interstitial parenchymal changes of uncertain 
etiology.  A repeat x-ray in May 2010 showed similar results.  In 
June 2010, a CT scan of the Veteran's thorax revealed multiple 
abnormal nodular densities in both lower lung fields; such 
findings were found to be suspicious for mediastinal hilar and 
lung malignancy.  Upon review of these findings, the Veteran's 
private pulmonologist, Dr. D.H., opined that the CT scan likely 
showed old disease, and he determined that biopsy was not 
justified.  Dr. D.H. did not exclude, however, the possibility of 
an underlying malignancy.  Dr. D.H. recommended that chest x-rays 
be carried out on a semi-annual basis to monitor the Veteran's 
lung condition.  A September 2010 examination by a VA 
cardiologist additionally referenced a January 2006 stress test 
performed on the Veteran that revealed that the Veteran had 
relatively poor tolerance for exercise, with shortness of breath 
and relatively low levels of exercise stress.  In an October 2010 
report, the VA clinician indicated that the Veteran was visiting 
for a three month follow-up for a "chronic" lung condition.  
None of this evidence was submitted prior to the October 2007 
final denial.  Thus, this evidence is new.

Though the above records do not reveal a conclusive diagnosis of 
the Veteran's lung problems, they clearly show that the Veteran 
suffers from a chronic problem with his lungs that requires semi-
annual chest x-ray monitoring.  The Veteran's previous claim was 
denied, in part, because there was no evidence of a current lung 
disability.  The new evidence of a current lung condition thus 
relates to unestablished facts necessary to substantiate the 
claim.  The credibility of the newly submitted evidence is 
presumed in determining whether or not to reopen a claim.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence 
raises a reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2010).  Accordingly, the additional 
evidence is also material.  As new and material evidence has been 
received, the claim for service connection for a lung disability 
is reopened.

	B.	Service Connection for Back Condition

In the instant case, the Veteran contends that his back condition 
is related to receiving traction treatment with 11 pounds of 
weight for three weeks following an injury received in-service.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) 
(2010).  In order to establish service connection for the 
Veteran's claimed disorders on a direct basis, there must be 
evidence of (1) a current disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253  (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
See 38 C.F.R.§ 3.303(b) (2010).

Regarding the first Hickson element, medical evidence of a 
current disability, in order to prevail on the issue of service 
connection, there must be competent evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (finding that a "current disability" means a disability 
shown by competent medical evidence to exist at the time of the 
award of service connection).

In the instant case, with respect to the first Hickson element, 
the record shows that the Veteran currently has a disability of 
the back.  The Veteran reported at his November 2009 VA 
examination and during physical therapy at the VA Medical Center 
that he experiences constant right sided lower back pain of 
moderate intensity.  The Veteran reports that the pain radiates 
down the lateral aspect of his right thigh.  His November 2009 VA 
examination confirmed that the Veteran has degenerative disc 
disease of the lower back.  The first Hickson element, medical 
evidence of a current disability, is accordingly met as to the 
Veteran's back disability.

Regarding the second Hickson element, in-service disease or 
injury, the Veteran alleges that during basic training in 1953, 
as he was loading heavy bags onto a truck, one of the bags 
"mashed [him] down."  The Veteran indicates that he received 
traction treatment for three weeks following that incident.  As 
noted above, the Veteran's service treatment records are 
unavailable, and therefore the record contains no further detail 
regarding this incident.  The Board notes, however, that the 
Veteran is competent to give evidence regarding what he 
experienced in-service.  See, e.g., Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  
The Board finds the Veteran's account of sustaining an injury 
while loading a truck and subsequently receiving traction 
treatment for three weeks to be credible.  The second Hickson 
element is therefore met as to an in-service injury.

Regarding the third Hickson element, medical evidence of nexus, 
the determination of the relationship, if any, between the 
Veteran's back condition and his military service is essentially 
medical in nature.  The Board is prohibited from exercising its 
own independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

There is one medical opinion of record addressing this issue: the 
November 2009 report of the VA examiner.  The examiner noted the 
Veteran's complaints of steadily worsening constant right-sided 
back pain that was better when walking and worse when sitting.  
An x-ray of the Veteran's spine revealed degenerative disc 
disease and facet arthropathy at L4 to L5 and L5 to S1.  The VA 
examiner concluded that the Veteran's back pain was the result of 
degenerative disc disease of the lumbar spine, which is 
frequently seen as part of normal aging.  The examiner opined 
that the Veteran's degenerative disc disease did not originate 
from receiving traction treatment for a three week period in-
service.  The examiner further opined that it was less likely 
than not that the Veteran's degenerative disc disease originated 
from a back injury that may have been suffered in-service.  There 
are no medical opinions to the contrary regarding the etiology of 
the Veteran's back pain.

To the extent that the Veteran himself believes that his back 
condition is related to his military service, the Board notes 
that the Veteran is competent to provide testimony concerning 
factual matters of which he has first-hand knowledge (i.e., 
experiencing pain in his back).  See, e.g., Barr v. Nicholson, 21 
Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Further, under certain circumstances, lay statements may 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
The Veteran is not competent, however, to determine that a back 
condition experienced any time after service was of a chronic 
nature to which current disability may be attributed.  A 
layperson is generally not deemed competent to opine on a matter 
that requires medical knowledge, such as the question of whether 
a chronic disability is currently present or a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

With respect to service connection based on a continuity of 
symptomatology since service, the Board observes that there is no 
competent medical evidence shortly after service separation that 
indicates that the Veteran had a back disability.  Indeed, the 
first medical evidence demonstrating a back condition is the 
Veteran's 2009 physical therapy for back and hip pain received at 
a VA Medical Center.  The Board finds that the 54-year lapse in 
time between the Veteran's active service and the first 
complaints of back problems weighs against the Veteran's claim of 
a continuity of symptomatology since his separation from service.  
The Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time during which 
the Veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Accordingly, without credible medical or lay evidence in support 
of the third Hickson element, medical nexus, the claim for 
service connection for a back condition fails.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  The Board additionally notes 
that in the instant case, given the unavailability of the 
Veteran's service treatment records, it has a heightened duty to 
carefully consider the benefit of the doubt doctrine.  The Board 
finds, however, that the benefit of the doubt is not applicable 
in this case because the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the 
competent and probative evidence of record indicates that the 
Veteran's back condition is not related to his military service.  
The benefits sought on appeal are accordingly denied. 


ORDER

The claim for service connection for a lung condition is 
reopened, and the appeal is allowed to this extent.

Entitlement to service connection for a back condition is denied.


REMAND

Having reopened the Veteran's claim for service connection for a 
lung condition, the Board must now determine whether the reopened 
claim may be granted on the merits.  The Board finds that further 
development of the record is needed before it may appropriately 
consider the reopened claim.

The Veteran asserts that he sustained a lung injury in-service 
when he inhaled concrete dust while working as a stevedore.  The 
record suggests that the Veteran suffers from a chronic lung 
condition, and his private pulmonologist has recommended that he 
undergo semi-annual chest x-rays to monitor this condition.  
Neither the Veteran's VA nor his private physicians have provided 
an opinion regarding the likely etiology of the Veteran's lung 
condition.

The Veteran has not been seen for a VA examination.  VA must 
provide an examination when there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, (3) some 
indication that the claimed disability may be associated with the 
established event, injury, or disease, and (4) insufficient 
competent evidence of record for VA to make a decision.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the instant 
case, as discussed above, the record contains evidence of a 
current disability, and the Veteran contends that an in-service 
event-exposure to concrete dust-led to his current lung 
condition.  Accordingly, this case must be remanded to the RO for 
a medical examination addressing whether the Veteran has a lung 
disability and, if so, whether such disability is related to 
service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO or AMC should schedule the Veteran 
for a VA medical examination to determine the 
nature and etiology of any current lung 
disability.  The examiner should determine 
whether it is more likely than not that the 
Veteran has a current lung disability that is 
related to his active duty military service, 
including the Veteran's reported exposure to 
concrete dust while working as a stevedore in 
active duty.

For the purpose of rendering a decision 
regarding the etiology of any lung 
disability, the phrase "more likely than 
not" means a likelihood of greater than 50 
percent, "at least as likely as not" means 
a likelihood of 50 percent, and "less likely 
than not" or "unlikely" means a likelihood 
of less than 50 percent.

The Board notes that the term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.

The VA examiner is requested to provide a 
thorough rationale for any opinion provided, 
as a matter of medical probability, based on 
the examiner's clinical experience, medical 
expertise, established medical principles, 
and the evidence of record.  References 
should be made to pertinent documents of 
record, as necessary.  The examiner should 
review the claims folder before examining the 
Veteran and this fact should be noted in the 
accompanying medical report.

2.  Thereafter, the RO should readjudicate 
the claim of service connection for a lung 
disability.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the Veteran and his 
representative an appropriate opportunity to 
respond.  The case should be returned to the 
Board, as warranted.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case.  The consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 
5109B, 7112 (West Supp. 2010).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  The REMAND portion of this 
decision is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2010).


 Department of Veterans Affairs


